The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s election of Group I, claims 1-13 (non elected species 14-15), in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  §818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite it is confusing where the sound material is in the structure as it fails to place the sound-insulating material within the sound-insulating layer – note [51] of the instant specification – the hard coat includes the sound-insulating layer and the insulating layer includes the material and fiber. The examiner suggests including the material as stated within the specification.
Claim 12 recites a specific gravity with units in g/cm2. This is not possible as specific gravity is dimensionless and unitless.  It is not to be confused with density which has cubed units (not squared as in the present claim). The examiner suggests deleting the phrase “of 800 to 1400 g/cm2”.  The claim will be interpreted as specific gravity of any numerical quantity as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwase et al. 

Re claims 1, 3-4, and 5-6, Iwase teaches a vibration-proof material (sound-insulating equivalent) comprised of thermoplastic olefin such as EPDM having an inherent melt index (claims 3-4) and elastomer styrene-ethylene-butadiene rubber (claims 5-6 ethylene-butene copolymer having an inherent melt index as the rubber is the same) [67, 70-71] in a ratio of 5 parts by weight or more -100 parts by mass or less /100 olefin:elastomer (overlapping 16% to 24 % by weight of the base olefin) or in an amount of 50 parts by mass or less in [74] and metal oxide foaming auxiliary like zinc oxide (inorganic filler ) in an amount of 10 parts to 100 parts by mass in [62-64] (overlapping applicant’s 76% to 84%) or calcium carbonate (inorganic filler) 40% (150/total 354.6 – Table 1 Ex. 1). The ranges of Iwase are not exact but are overlapping.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 16% to 24% by weight olefin and 76% to 84% filler, 11% to 16% olefin and 5% to 8% elastomer from the overlapping portion of the range 5% to 100% olefin and 10% to 100% filler taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claims 2-4, 9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over  US 2014/0284086 A Iwase et al. in view of KR 10-0559577 B1 (Jun).

	Iwase is relied upon above.
Re Claims 2 and 9, and further claims 3-4 to when the olefin is LDPE or LLDPE of claim 4 Iwase doesn’t teach; however, Iwase teaches elastomers of claim 2 in an amount of 50 parts by mass or less in [71, 74]  (having overlapping ranges for the 5% to 8% by weight of elastomer) and for the ranges of olefins, see [67, 70] and Table 1, Ex. 1-7 parts EPDM in the total composition, but does not fall within the 11% to 16% olefin range.  Re claim 9, Iwase doesn’t disclose the specific gravity.
	Analogously, Jun teaches also 3% to 7% of elastomer styrene butadiene copolymer (falling within overlapping ranges of 5% to 8% by weight elastomer) and a base resin up to 15% to 35% LLDPE olefin ( claim 4 meeting the inherent melt index of claim 3 as the material is the same), thus falls within applicant’s range of from 11% to 16% olefin of claim 2) and See page 3 for effecting softening and specific gravity (same technical problem as applicant disclosed within the specification) of the sound material and inherently meets the 2.5 or more specific gravity of claim 9 as the same material is disclosed. 
	Given the teachings of the same olefins and elastomer compositions, by substituting the ranges of Iwase with those of Jun, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 11% to 16% olefin and 5% to 8% by weight elastomer from the overlapping portion of the range 15% to 35% olefin and 3%-7% elastomer taught by Jun or less than 50% elastomer taught by Iwase because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claim 12, Iwase doesn’t disclose the specific gravity.
Jun teaches on page 3 and Ex. 1-2, by using low specific gravity material a specific gravity is 1.9-2.1 and works with sound insulation and is a result effective variable.  Jun teaches, the filler is a large factor for determining the specific gravity of the sound insulating material, if the specific gravity is too low, the sound insulating performance of the sound insulating material is lowered, and if the use of too high, the weight of the sound insulating material tends to be heavy. 
 It would have been obvious at the time of the effective filing date to have modified the material of Iwase and incorporate, use more or less, or substitute the fillers to give the specific gravity and optimize the value as taught by Jun above  as it is a result effective variable (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2014/0284086 A Iwase et al. in view of US 2009/0326114 to Grothe et al. 

Iwase is relied upon above.
Re claim 7, Iwase doesn’t disclose the inorganic filler is barium sulfide (BaSO4).  
Grothe disclosed barium sulfate BaSO4 [25] in olefins and elastomers [17-21] for compatibility [2] improving the mechanical and tribological properties [10-11].  
It would have been obvious at the time of the effective filing date to have modified the inorganic fillers of Iwase and interchange them with the BaSO4 filler for the reasons set forth by Grothe, namely improvements in mechanical properties.
Re claim 8, Iwase doesn’t disclose the claimed particle diameter.
Grothe discloses the particle diameter is 1 nm or less than 100 microns See [17, 31] (overlapping applicants particle diameter of 5 microns or less of claim 8).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination BaSO4 filler of less than 5 microns because it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 5 microns or less from the overlapping portion of the range 1 nm or less than 100 microns of Grothe because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claims 10-11 and 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over US20140284086A1  (Iwase et al.) in view of US 9415729B2 to Kim et al.

Iwase is relied upon above.
Re claim 10 and 13, Iwase teaches the material as relied upon above but doesn’t teach the composite surrounded by a hard layer of sound insulating layer and fibrous layer on the material and a soft layer on the opposite surface of the sound insulating layer.
Kim teaches a sound blocking layer in the middle (see Fig. 2: microfibers/TPE sound blocking layer/Hard PET or fiber layer that functions as a sound absorbing layer) surrounded by a hard layer of sound insulating layer and fibrous layer on the material and a microfiber (soft layer) on the opposite surface of the sound insulating layer.  Kim teaches the same polyolefins and elastomers bonding with sound insulating layers to decrease noise in cars.  See Abstract, 4:30-65 and 5:1-35.
It would have been obvious at the time of the effective filing date to have modified the sound insulating material of Iwase and surround it with hard PET and soft microfiber layers for the reasons set forth by Kim, namely to provide a dash pad for a vehicle to absorb sound.
 Re claim 11, the fibrous thickness of 2.5 to 5 mm is not disclosed by the references.
However, given the coating weigh is 100 to 1000 g/m2 (4:40-50) and the same materials are included, and fibers function for reduction of noise, the layer thickness is but an effect resulting in optimizing the noise absorption (i.e. the thicker the layers, the higher the sound absorption).  See 4:30-68.  Further thickness of the laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use sound-adsorbing microfiber layers with thickness, including that presently claimed, in order to produce sound-absorbing or sound insulating layers with effective functionality.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

TAMRA L. DICUS
Primary Examiner
Art Unit 1787